Title: To Thomas Jefferson from Thomas Appleton, 1 January 1807
From: Appleton, Thomas
To: Jefferson, Thomas


                        
                            Sir
                            
                            Leghorn 1st. January 1807
                        
                        About two months since I receiv’d a letter from Mr. Cathalan requesting me to purchase for your use, some
                            smyrna raisins without seeds, a parmesan cheese, and a small quantity of macaroni.—I have delay’d forwarding the two
                            latter articles, which I have with much care procur’d, in hopes that the raisins would soon arrive from the Levant; but
                            various disastres have happened to the vessels bound here, and it has therefore been impossible to procure them for this
                            conveyance.
                        I have then, Sir, concluded to send a box of Neopolitan macaroni, the best we have in Italy, and a Parmesan
                            cheese; which I am inclin’d to believe is of a very Superior quality—it is now five years old! I mention this
                            circumstance as age is regarded as an essential point with this kind of cheese, if without any appearance of defect.—one
                            of the same parcel having been lately sent for the use of his holiness the Pope, leaves me no doubt of its perfect
                            quality. it is pack’d first in a leaden case, and afterwards in one of wood for its better preservation.—Both these boxes
                            I have now shipp’d on board the Ship William Bingham, Captn. Cunyngham, and directed to the care of the director of the
                            customs in Baltimore, to which port the vessel is destin’d.—I have not plac’d this sum to your account, as Mr. Cathalan
                            desir’d I should draw on him for the amount.—I purchas’d during the last autumn about 200. bottles of Montepulciano wine,
                            from the same grounds as that which on a former occasion you found so agreeable to your taste; but it cannot arrive here
                            before the next month; it shall therefore be forwarded early in March, in order to avoid the inconveniences you suggested,
                            which attends transporting light wines to america, in the warm seasons.—
                        Agreeably to your directions, I sent to Mr. Joseph Barnes the sum you pointed out as the suppos’d value of
                            the wines he sent you, and I now enclose you his reply. I have thought, Sir, that in consideration of his intention of
                            speedily returning to the UStates, it was most proper to leave this little affair as it now stands, until he waits on you
                            in person—
                        Mr. Mazzei who I saw yesterday, enjoys his usual share of health; but as he scrupulously avoids reading
                            newspapers, or other political conveyances, and thus by degrees prepares his mind for those great events, which he cannot
                            at last prevent coming to his knowledge, so he bears them with much impatience, inasmuch as, he conceives they rather tend
                            to increase the general mass of misery in Europe, than to alleviate its sufferings.—
                        he continually mentions both his desire and purpose to finish his days in America, but the truth is, that he
                            has a very rich cousin many years older than himself, to whom he is the legal heir at law. but if appearances are good
                            grounds to justify an opinion on, my own is, that the older cousin will outlive the younger. Mr. Philip Mazzei about a
                            year since, in rising from his bed in the morning fell suddenly on the floor, where he remain’d (he thinks) some minutes,
                            in a senseless state, and in attempting to rise, fell a second time; however, by a fort’night’s attention and diet, he was
                            again restor’d to health.—he himself attributes this event to his mind having been long agitated, by frequently thinking
                            on the distress’d state of Europe. his friends who judge perhaps more sanely, view it as an omen of a lethargic
                            disposition. 
                  Accept Sir the assurances of the high respect with which I have the honor to be Your devoted Servant
                        
                            Th: Appleton
                            
                        
                    